UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6136



CARLITO CABANA,

                                              Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden; COMMISSIONER OF
CORRECTIONS; DR. WRIGHT, Medical Department,

                                             Defendants - Appellees,

          and


STEPHEN DWIMOH, Dentist, Medical Department;
CHARLES KIMBROW, Nurse,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
1048-AMD)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Carlito Cabana, Appellant Pro Se.  Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland; Philip Melton
Andrews, Michael Joseph Lentz, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carlito Cabana appeals the district court’s order dismissing

certain defendants from his suit under 42 U.S.C. § 1983 (1994).   We

dismiss the appeal for lack of jurisdiction because the order is

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                2